[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            December 28, 2005
                                No. 04-12420              THOMAS K. KAHN
                                                                CLERK
                       (D.C. Docket No. 04-00988-CV)

BANKWEST, INC.,
ADVANCE AMERICA, CASH ADVANCE CENTERS OF GEORGIA, INC.,

                                                     Plaintiffs-Appellants,

COMMUNITY STATE BANK,
FIRST AMERICAN CASH ADVANCE OF GEORGIA, LLC,
CASH AMERICA FINANCIAL SERVICES, INC.,
GEORGIA CASH AMERICA, INC.,
FIRST BANK OF DELAWARE,
CREDITCORP OF GEORGIA, LLC,
COUNTY BANK OF REHOBOTH BEACH, DELAWARE,
EXPRESS CHECK ADVANCE OF GEORGIA, LLC,

                                                     Consolidated-Plaintiffs-
                                                     Appellants,

     versus

THURBERT E. BAKER, Attorney General of the State of Georgia,
CATHY COX, Secretary of State, for the State of Georgia,
in their official capacities,
                                                      Defendants-Consolidated
                                                      Defendants-Appellees.
                               ---------------------------
                On Appeal from the United States District Court for the
                            Northern District of Georgia
                               --------------------------

                (Opinion June 10, 2005, 411 F.3d 1289, 11th Cir. 2005)

                                    (December 28, 2005)

Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and
PRYOR, Circuit Judges*.

BY THE COURT:

               A member of this Court in active service having requested a poll on

the suggestions of rehearing en banc and a majority of the judges in this Court in

active service having voted in favor of granting a rehearing en banc,

               IT IS ORDERED that the above cause shall be reheard by this court

en banc. The previous panel's opinion is hereby VACATED.




__________________________
*Senior United States Circuit Judge James C. Hill has elected to participate in further
proceedings in this matter pursuant to 28 U.S.C. § 46(c).

                                                 2